Decree awarded a perpetual injunction restraining the defendant from filling': up or obstructing a ditch through which the complainant’s lot was drained. The lots of the parties, respectively, lying within a city, in the neighborhood of city improvements, and the probability-being, that by the construction of sewers by the city the water from the complainant’s lot may be diverted into public-sewers, and his lot thereby relieved therefrom, the decree was amended, giving' defendant leave to apply, upon such an altered condition of affairs, to have-the injunction modified or discharged.